DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 09/06/2022 has been entered.
Response to Amendment
	The Applicant originally submitted claims 1-20 in the application. In the previous response, the Applicant amended Claims 1, 3-4, 7, 9-14 and 17-18, added new Claims 21-22 and cancelled Claims 2 and 20. In the present response, the Applicant amended Claims 1, 3, 7, 9-14, 17-18, cancelled Claims 4 and added new Claim 23. Accordingly, Claims 1, 3, 5-19 and 21-23 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 09/06/2022, with respect to rejection of Claims 1, 14 and 17 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and  consideration, a new grounds of rejection has been set forth below necessitated by Applicant’s amendment to Claims 1, 14 and 17.
Claim Objections
Claim 23 is objected to because of the following Claim numbering informalities: 
● In Claim 23, Line 1, “Claim 22 (New)” should be changed to read - - Claim 23 (New) - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 13, 17, 19, 21 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Chisholm (US 4,843,693) in view of Yokoyama et al (JP2014212182).
For the purpose of citation, Examiner used machine translation of KR100809587, said translation has been provided herewith to the applicant. 
Regarding Claim 1, Chisholm (In Figs 1, 5) disclose a cooling assembly (low profile heat sink/exchanger, Col 1, II. 45-47) of an apparatus (modern electronic equipment, Col 1, II. 55-57), comprising: 
a cooling component (2), (Col 2, II. 34-36); and 
a thermal gap pad (1), (Col 2, II. 34-36) in thermal contact with the cooling component (2), (Fig 5), 
wherein the thermal gap pad (1) comprises a thermally conductive fabric (1, mesh wire, Col 2, II. 34-36), (Fig 1) that is folded at a plurality of locations along one or both of its length or its breadth to form a plurality of fabric segments (segments of 1, extending in alternating direction), (Fig 5) extending in alternating directions between a first set of folds (set of folds of 1, brazed to 2 at the top) forming a first side (top side of 1) of the thermal gap pad (1) and a second set of folds (set of folds of 1, brazed to 2 at the bottom) forming a second side (bottom side of 1) of the thermal gap pad (1), (Fig 5), 
wherein the thermally conductive fabric (1, mesh wire, Col 2, II. 34-36) comprises a mesh of wires (Col 2, II. 34-36), (Fig 1), including a first set of length-wise wires and a second set of breadth-wise wires (Fig 1). 
However where Chisholm cites the primary application of the apparatus being heat transfer from components of electronic circuit boards such as “flat-packs”, etc. (Col 1, II. 11-13), however Chisholm does not explicitly disclose wherein the first side of the thermal gap pad is in thermal contact with the cooling component and the second side of the thermal gap pad is configured to be placed in thermal contact with a heat generating component of the apparatus.
Instead Yokoyama (In Fig 4) teaches wherein the first side of the thermal gap pad (1) is in thermal contact with the cooling component (9) and the second side of the thermal gap pad (1) is configured to be placed in thermal contact with a heat generating component (5) of the apparatus (10), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chisholm with Yokoyama with the first side of the thermal gap pad being in thermal contact with cooling component and the second side of the thermal gap pad being in thermal contact with a heat generating component of the apparatus to benefit excellent heat dissipation property, efficiently dissipating heat generated in power semiconductor element through the thermally conductive bonding (Yokoyama, ¶ 10, II. 1-5).
Regarding Claim 3, Chisholm in view of Yokoyama discloses the limitations of Claim 1, however Chisholm (In Figs 1, 5) further discloses where the wires of the mesh (1, mesh wire, Col 2, II. 34-36), (Fig 1) comprise metal wires (Col 1, II. 47-49).
Regarding Claim 5, Chisholm in view of Yokoyama discloses the limitations of Claim 1, however Chisholm (In Figs 1, 5) further discloses wherein the first side (top side of 1) of the thermal gap pad (1), (Col 2, II. 34-36) is permanently attached to the cooling component (2), (Col 2, II. 7-9), (Fig 5).
Regarding Claim 7, Chisholm in view of Yokoyama discloses the limitations of Claim 1, however Chisholm as modified does not disclose wherein the second side of the thermal gap pad is opposite to the first side and is configured to be placed in thermal contact with the heat generating component via a thermally conductive adhesive.
Instead Yokoyama (In Figs 1 and 4-5) teaches wherein the second side of the thermal gap pad (1) is opposite to the first side and is configured to be placed in thermal contact with the heat generating component (5) via a thermally conductive adhesive (¶ 17, II. 1-3), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chisholm with Yokoyama and further with Yokoyama  with the second side of the thermal gap pad being opposite to the first side and being in thermal contact with heat generating component to benefit from the effective bonding with excellent heat dissipation property, dissipating heat generated in the power semiconductor element (Yokoyama ¶ 10, II. 1-5).
Regarding Claim 9, Chisholm in view of Yokoyama discloses the limitations of Claim 1, however Chisholm (In Figs 1, 5) further discloses wherein the thermally conductive fabric (1, mesh wire, Col 2, II. 34-36), (Fig 1) forms a wavy shape (Fig 5) in which the folds (folds of 1) and fabric segments (segments of 1) form a plurality of waves (Waves of 1) of the thermally conductive fabric (1).
Regarding Claim 13, Chisholm in view of Yokoyama discloses the limitations of Claim 1, however Chisholm (In Figs 1, 5) further discloses wherein the first and second sets of folds (first and second set of folds of 1, brazed to 2 at the top) comprise curved segments (curved segments of 1, extending in alternating direction) each having a curve orientation that is orthogonal to an axis of the thermal gap pad (1), (Col 2, II. 34-36), (Fig 5), the axis extending parallel to the cooling component (2), (Fig 5).
Regarding Claim 17, Chisholm (In Figs 1, 5) disclose a method comprising: providing a thermally conductive fabric (1), (Col 2, II. 34-36), wherein the thermally conductive fabric (1) comprises a mesh of wires (mesh wire, Col 2, II. 34-36) including a first set of length-wise wires and a second set of breadth-wise wires (Fig 1); forming a thermal gap pad (1) by folding the thermally conductive fabric (1) at a plurality of locations along one its length or its breadth to form a plurality of fabric segments (segments of 1, extending in alternating direction), (Fig 5) extending in alternating directions between a first set of folds (set of folds of 1, brazed to 2 at the top) forming a first side of the thermal gap pad (1), (Fig 5) and a second set of folds (set of folds of 1, brazed to 2 at the bottom) forming a second side of the thermal gap pad (1), (Fig 5); and wherein the first side of the thermal gap pad (1) is configured to be placed in thermal contact with the cooling component  (2). 
However where Chisholm cites the primary application of the apparatus being heat transfer from components of electronic circuit boards such as “flat-packs”, etc. (Col 1, II. 11-13), however Chisholm does not explicitly disclose wherein the first side of the thermal gap pad is in thermal contact with the cooling component and the second side of the thermal gap pad is configured to be placed in thermal contact with a heat generating component.
Instead Yokoyama (In Fig 4) teaches wherein the first side of the thermal gap pad (1) is in thermal contact with the cooling component (9) and the second side of the thermal gap pad (1) is configured to be placed in thermal contact with a heat generating component (5), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chisholm with Yokoyama with the first side of the thermal gap pad being in thermal contact with cooling component and the second side of the thermal gap pad being in thermal contact with a heat generating component to benefit excellent heat dissipation property, efficiently dissipating heat generated in power semiconductor element through the thermally conductive bonding (Yokoyama, ¶ 10, II. 1-5).
Regarding Claim 19,  Chisholm in view of Yokoyama in discloses the limitations of Claim 17, however Chisholm as modified does not disclose wherein the method further discloses wherein the method further comprising applying a 2thermally conductive adhesive on the second side of the thermal gap pad.
Instead Yokoyama (In Figs 1 and 4-5) further teaches wherein the method further comprising applying a 2thermally conductive adhesive  (¶ 17, II. 1-3) on the second side of the thermal gap pad (1), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chisholm with Yokoyama with the method further comprising applying a thermally conductive adhesive on the second side of the thermal gap pad to benefit excellent heat dissipation property, efficiently dissipating heat generated in power semiconductor element through the thermally conductive bonding (Yokoyama, ¶ 10, II. 1-5).
Regarding Claim 21,  Chisholm in view of Yokoyama discloses the limitations of Claim 1, however Chisholm as modified does not disclose wherein the heat generating 2component comprises an integrated circuit chip.
Instead Yokoyama (In Figs 1 and 4-5) further teaches wherein the heat generating 2component (5) comprises an integrated circuit chip (power semiconductor element, ¶ 18, II. 1-3), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chisholm with Yokoyama with heat generating component comprising an integrated circuit chip to benefit from efficiently dissipating heat generated in power semiconductor element through the thermally conductive bonding (Yokoyama, ¶ 10, II. 1-5).
Regarding Claim 23,  Chisholm in view of Yokoyama in discloses the limitations of Claim 17, however Chisholm as modified does not disclose wherein the method comprising: placing the first side of the thermal gap in thermal contact with the cooling component and the second side of the thermal gap pad in thermal contact with the heat generating component.
Instead Yokoyama (In Figs 1 and 4-5) further teaches wherein the method comprising: placing the first side of the thermal gap (1) in thermal contact with the cooling component (9) and the second side of the thermal gap pad (1) in thermal contact with the heat generating component (5), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chisholm with Yokoyama with placing the first side of the thermal gap pad being in thermal contact with cooling component and the second side of the thermal gap pad being in thermal contact with a heat generating component to benefit excellent heat dissipation property, efficiently dissipating heat generated in power semiconductor element through the thermally conductive bonding (Yokoyama, ¶ 10, II. 1-5).
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Chisholm Fig 5 in view of Yokoyama and further in view of Chisholm Fig 4.
Regarding Claim 6, Chisholm in view of Yokoyama discloses the limitations of Claim 1, however Chisholm as modified does not disclose wherein the first side of the thermal gap pad is soldered to the cooling component, attached to the cooling component via a thermally conductive epoxy, or attached to the cooling component via a thermally conductive adhesive.
Instead Chisholm (In Fig 4) teaches wherein the first side (Side 1 soldered to 2) of the thermal gap pad (1), (Col 2, II. 34-36) is soldered to the cooling component (2), attached to the cooling component via a thermally conductive epoxy, or attached to the cooling component via a thermally conductive adhesive (Col 3, II. 43-55), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chisholm Fig 5 with Yokoyama and further with Chisholm Fig 4 with the first side of the thermal gap pad being soldered to the cooling component to benefit from forming a useful compact heat exchanger (Chisholm, Col 3, II. 43-55).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Chisholm in view of Yokoyama further in view of Yokoyama in view of Furman et al (US 8,156,998).
Regarding Claim 8, Chisholm in view of Yokoyama and further in view of Yokoyama discloses the limitations of Claim 7, however Chisholm as modified does not disclose wherein the thermally conductive adhesive comprises electrically insulating material.
Instead Furman (In Fig 1) further teaches wherein the thermally conductive adhesive (polymer adhesive, Col 5, II. 44-47) comprises electrically insulating material (polymers are electrically insulating materials).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chisholm with Yokoyama further Yokoyama and further with Furman with the thermally conductive adhesive comprising electrically insulating material to benefit from insulating high voltage heat generating component, that is, electrically “hot” which thereby preferably should be insulated from the chassis and/or the heat sink (Trunk, US 3,261,396, Col 1, II. 31-34).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Chisholm in view of Yokoyama and further in view of Takahashi (US 5,528,456).
Regarding Claim 10, Chisholm in view of Yokoyama discloses the limitation of Claim 1, however Chisholm as modified does not disclose wherein the thermally conductive fabric forms a zig-zag shape in which each of the plurality of fabric segments is substantially planar.
Instead Takahashi (In Fig 3) teaches wherein the thermally conductive fabric (9) forms a zig-zag shape in which each of the plurality of fabric segments (segments of 9) is substantially planar (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chisholm with Yokoyama and further with Takahashi with the mesh of thermally conductive fabric forming a zig-zag shape based on the curves at the plurality of locations to benefit from a high heat transfer structure improving transferring of heat from semiconductor integrated circuit chip to the radiator (Takahashi, Col 3, II. 10-20).
Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Chisholm in view of Yokoyama and further in view of Tiziani et al  (US 2016/0105997).
Regarding Claim 11, Chisholm in view of Yokoyama discloses the limitation of Claim 1, however Chisholm as modified does not disclose wherein the thermally conductive fabric forms a folded shape in which adjacent folds are in contact with one another.
Instead Tiziani (In Fig 9) teaches wherein the thermally conductive fabric (40) forms a folded shape (Fig 9) in which adjacent folds (folds of 48) are in contact with one another (Fig 9).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chisholm with Yokoyama and further with Tiziani with thermally conductive fabric forming a folded shape in which adjacent folds are in contact with one another to benefit from ensuring thermal efficiency, even for high-power electronic components, reliability and low production and operating cost (Tiziani, ¶ 18, II. 1-5).
Regarding Claim 12, Chisholm in view of Yokoyama discloses the limitation of Claim 1, however Chisholm as modified does not disclose wherein the first and second sets of folds comprise curved segments each having a curve orientation that is oriented non-orthogonal to an axis of the thermal gap pad, the axis extending parallel to the cooling component.
Instead Tiziani (In Fig 9) teaches wherein the first and second sets of folds (folds of 48) comprise curved segments (curved segments of 48) each having a curve orientation (Fig 9) that is oriented non-orthogonal to an axis of the thermal gap pad (40), the axis extending parallel to the cooling component (24) (Fig 9).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chisholm with Yokoyama and further with Tiziani with the first and second sets of folds with curved segments having a curve orientation that is non-orthogonal to the axis of the thermal gap pad, with axis extending parallel to the cooling component to benefit from achieving the greatest possible fiber length between the base body and the counter-body to dissipate more heat (Arenz, DE102018218832, ¶ 15, II. 1-5).
Claims 14-16, 18 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Yokoyama in view of Chisholm.
Regarding Claim 14, Yokoyama (In Fig 4) disclose an electronic circuit module (10), comprising: a circuit assembly (5/6/7/8) comprising a heat generating component (5) on a circuit board (6); and a cooling assembly (9) in thermal contact with the heat generating component (5), (Fig 4), the cooling assembly (9) comprising: a cold plate (9), (¶ 19, II. 15-17); and a thermal gap (1) pad attached to the cold plate (9), (Fig 4), and wherein the first side of the thermal gap pad (1) is in thermal contact with the cold plate (2), (Fig 4) and the second side of the thermal gap pad (1) is in thermal contact with the heat generating component (5), (Fig 4).
 However Yokoyama does not disclose wherein the thermal gap pad comprises a thermally conductive fabric that is folded to form a plurality of fabric segments extending in alternating directions between a first set of folds forming a first side of the thermal gap pad and a second set of folds forming a second side of the thermal gap pad, wherein the thermally conductive fabric comprises a mesh of wires comprising a first set of length-wise wires and a second set of breadth-wise wires.
Instead Chisholm (In Fig 1, 5) teaches wherein the thermal gap pad (1), (Col 2, II. 34-36) comprises a thermally conductive fabric (1, Col 2, II. 34-36) that is folded to form a plurality of fabric segments (segments of 1, extending in alternating direction), (Fig 5) extending in alternating directions between a first set of folds (set of folds of 1, brazed to 2 at the top) forming a first side of the thermal gap pad (1), (Fig 5) and a second set of folds (set of folds of 1, brazed to 2 at the bottom) forming a second side of the thermal gap pad (1), (Fig 5), wherein the thermally conductive fabric (1) comprises a mesh of wires (mesh wire, Col 2, II. 34-36) comprising a first set of length-wise wires and a second set of breadth-wise wires (Fig 1). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yokoyama with Chisholm with the thermal gap pad comprising a thermally conductive fabric folded to form a plurality of fabric segments extending in alternating directions between a first set of folds forming a first side on the thermal gap pad, and a second set of folds forming a second side of the thermal gap pad, and thermally conductive fabric comprising a mesh wires with a first set of length-wise wires and a second set of breadth-wise wires to benefit from dissipating a lot of heat generated from the electronic components to during operation to outside (Chisholm, ¶ 15, II. 1-10).
Regarding Claim 15,  Yokoyama in view of Chisholm discloses the limitations of Claim 14, however Yokoyama (In Figs 1 and 4-5) further discloses wherein the heat 2generating component (5) comprises an electronic component (power semiconductor element, ¶ 18, II. 1-3), (Fig 4).
Regarding Claim 16,  Yokoyama in view of Chisholm discloses the limitations of Claim 14, however Yokoyama (In Figs 1 and 4-5) further discloses wherein the 2electronic component (5) is an integrated circuit chip (power semiconductor element, ¶ 18, II. 1-3), (Fig 4).
Regarding Claim 22,  Yokoyama in view of Chisholm discloses the limitations of Claim 14, however Yokoyama (In Figs 1 and 4-5) further discloses wherein the first side 2of the thermal gap pad (1) is soldered to the cooling component (9), attached to the 3cooling component via a thermally conductive epoxy, or attached to the cooling component (9) via a thermally conductive adhesive (¶ 17, II. 1-3), (Fig 4).
Regarding Claim 18,  Yokoyama in view of Chisholm discloses the limitations of Claim 22, however Yokoyama (In Figs 1 and 4-5) further discloses wherein placing the 2thermal gap pad (1) in thermal contact with the cooling component (9) comprises one or 3more of: soldering (¶ 17, II. 1-3), (Fig 4) the first side of the thermal gap pad (1) to the cooling component (9), 4attaching the thermal gap pad (1) to the cooling component (9) via a thermally conductive 5epoxy (¶ 17, II. 1-3), (Fig 4), and attaching the thermal gap pad to the cooling component via a 6thermally conductive adhesive (¶ 17, II. 1-3), (Fig 4).	
  		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308. The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835